Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that the claim term “timer” is not disclosed by the cited reference AGIWAL.  The examiner would respectfully disagree.  Pursuant to the broadest reasonable interpretation standard for constructing claim terms, the term “timer” may be understood to mean a mechanism for determining when a limited period of time has elapsed. In view of this, the examiner believes that the teachings in Figs. 3A-C implementing a total time T [discussed below] within which the entire CFRA process should take place would suffice to teach “timer”, since these teachings require the determination of when that period of time T has ended or elapsed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-13,16-20,1-3,6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0356376 A1 to You et al., in view of U.S. Patent Publication No. 2021/0185724 A1 to AGiwal.
As to claim 11, You discloses A User Equipment (UE) comprising: a processor; and a memory coupled to the processor, wherein the memory stores at least one computer-executable program that, when executed by the processor, causes the processor to (Fig. 1, paragraph 56, disclosing “terminal”, which to a PHOSITA would include the recited processor(s), and memories): 
receive, from a Base Station (BS), a Radio Resource Control (RRC) reconfiguration message including information related to a reconfiguration with synchronization (paragraph 56, disclosing the terminal receiving “an RRC message used for reconfiguration with synchronization” from the network, teaching “from a BS”), 
the information including a Random Access configuration (paragraph 56, disclosing the terminal receiving “an RRC message used for reconfiguration with synchronization”, and “the terminal performs RA based on the configuration information [in that RRC message]” where such configuration  may “carry three preamble indexes” that are used for the RA procedure), 
the Random Access configuration configuring a resource (paragraph 56, disclosing the terminal receiving “an RRC message used for reconfiguration with synchronization”, and “the terminal performs RA based on the configuration information [in that RRC message]” where such configuration  may “carry three preamble indexes” that are used for the RA procedure, these indexes teaching embodiment of the recited “resource”); 
initiate an RA procedure for the reconfiguration with synchronization (paragraph 56, disclosing an RA procedure for reconfiguration with synchronization; see paragraph 49, where SSB is “synchronization signal block index”, thus teaching, in view of paragraph 56, that the preambles disclosed in paragraph 56 are used for reconfiguration with synchronization).
You does not appear to explicitly disclose a Contention Free Random Access (CFRA) configuration for 2-step Random Access (RA); the CFRA configuration configuring a maximum number of Message-A (MSGA) preamble transmissions; initiate a RA procedure, with an RA type set to a 2-step RA type; discard the resource in a case that a value of a preamble transmission counter reaches to the maximum number of MSGA preamble transmissions.
AGiwal discloses a Contention Free Random Access (CFRA) configuration for 2-step Random Access (RA) (paragraphs 8-14, 53 and 66: 2 step CFRA); 
the CFRA configuration configuring a resource (paragraph 66, disclosing “msgATRANSMAX is signaled by gNB along with 2 step CFRA resources”) and a maximum number of Message-A (MSGA) preamble transmissions (paragraphs 10, 66, 75: msgATransMax); 
initiate a RA procedure, with an RA type set to a 2-step RA type (paragraphs 8-14, 53 and 66: 2 step CFRA); 
discard the resource in a case that a value of a preamble transmission counter reaches the maximum number of MSGA preamble transmissions; (paragraphs 10, 66, 75: if MSGA has been transmitted msgATransMax times and the RA is not successful, then “UE releases the 2 step CFRA resources … configured … for this RA procedure …”)
starting a timer upon receiving the configuration message, the timer being configured by the information (see Fig. 3A-C, paragraphs 76-120, where at step 320, “contention free random access resources” may be provided by the gNB to the UE, where such cfra resources may include msgATransMAx, the maximum number of times RA may be attempted, the signaling from the gNB providing such cfra resources teaching configuration message, and as discussed below, the total time/timer T for the entire CFRA process in Figs. 3A-C may be understood to start at step 320, teaching starting a timer on reception of the configuration message in step 320, where the timer/time T depends on msgATransMAX, teaching the timer/time being configured by the information in the configuration message; note that Pursuant to the broadest reasonable interpretation standard for constructing claim terms, the term “timer” may be understood to mean a mechanism for determining when a limited period of time has elapsed. In view of this, the examiner believes that the teachings in Figs. 3A-C implementing a total time T [discussed below] within which the entire CFRA process should take place would suffice to teach “timer”, since these teachings require the determination of when that period of time T has ended or elapsed.); and discarding the resource when the timer expires. (Fig. 3A-C, paragraphs 76-120, especially Fig. 3C, paragraphs 103-104: “[0103] Step 4: If RAR window expires at operation 3130: [0104] Increment  preamble [i.e., MSG a] transmission counter by 1 at operation 3135.”, also see steps 3135, 3140 and 3145, and paragraphs 10, 66 and 75, disclosing that MSG a can be transmitted a maximum of msgATransMax times, where each transmission of MSGA can last a period of time roughly equal to RAR window, teaching that the total period of time for the CFRA step 2 procedure is roughly [msgAtransMAX] X [RAR-window] = T, where T depends on msgATRANSMAX and is thus configured by the information and when T expires, the 2step CFRA resources will be released as in step 3145) 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Agiwal’s teachings above, in conjunction with and to modify You’s teachings above to reject the limitations of this claim, at least because it would have been obvious to a PHOSITA to incorporate and utilize Agiwal’s teaching regarding the parameters and implementation of CFRA type 2 RA in You’s RA process to optimize and improve its performance.  Specifically, You’s teaching of “the information including a Random Access configuration; the Random Access configuration configuring a resource” could have been modified by and incorporated with AGiwal’s teaching of “a Contention Free Random Access (CFRA) configuration for 2-step Random Access (RA); the CFRA configuration configuring a maximum number of Message-A (MSGA) preamble transmissions” to reject “the information including a Contention Free Random Access (CFRA) configuration for 2-step Random Access (RA), the CFRA configuration configuring a resource and a maximum number of Message-A (MSGA) preamble transmissions”, since a PHOSITA would have regarded it as obvious that the RA process in You could have been improved and/or modified by the CFRA 2-step RA disclosed in Agiwal, and that the RA configuration information disclosed in You [i.e., configuring a resource] and the RA configuration information of Agiwal [i.e., maximum number of MSGA preamble transmissions] could have been combined in a composite RA/CFRA configuration information. Similarly, You’s teaching of “initiate an RA procedure for the reconfiguration with synchronization” could have been combined with and/or modified by AGiwal’s teaching of initiate a RA procedure, with an RA type set to a 2-step RA type, to reject “initiate an RA procedure, with an RA type set to a 2-step RA type, for the reconfiguration with synchronization”, in order to update and/or improve the scope of applicability of You’s RA process. It would further be obvious to a PHOSITA that You’s teaching of “the RRC reconfiguration message including the information related to the reconfiguration with synchronization” and Agiwal’s teaching of “starting a timer upon receiving the configuration message, the timer being configured by the information” are combinable to reject “starting a timer upon receiving the RRC reconfiguration message including the information related to the reconfiguration with synchronization, the timer being configured by the information”, since the “RRC reconfiguration message” disclosed in You is analogous and corresponds to the configuration message disclosed in Agiwal’s teaching above, and may thus be incorporated in and/or substituted for Agiwal’s configuration message. The cited references are in the same field of endeavor with regard to management of RA parameters.  The suggestion or motivation would have been to improve the management and communication of random access RA parameters. (You, paragraphs 1-16; AGiwal, paragraphs 1-14).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
AS to claim 1, see rejection for claim 11.
AS to claim 2, You and Agiwal teach the method as in the parent claim 1.
Agiwal further discloses wherein the resource includes at least one of a Physical Uplink Shared Channel (PUSCH) resource and a CFRA resource for 2-step RA. (paragraph 66, disclosing “msgATRANSMAX is signaled by gNB along with 2 step CFRA resources”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Agiwal’s teachings above, in conjunction with and to modify You’s teachings above to reject the limitations of this claim, at least because it would have been obvious to a PHOSITA to incorporate and utilize Agiwal’s teaching regarding the parameters and implementation of CFRA type 2 RA in You’s RA process to optimize and improve its performance.   The cited references are in the same field of endeavor with regard to management of RA parameters.  The suggestion or motivation would have been to improve the management and communication of random access RA parameters. (You, paragraphs 1-16; AGiwal, paragraphs 1-14).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
AS to claim 3, You and Agiwal teach the method as in the parent claim 1.
You teaches wherein the resource is a dedicated resource for the UE (paragraph 56, teaching that the preambles 1-3 are selected by and allocated and configured for the UE’s use).
AS to claim 6, You and Agiwal teach the method as in the parent claim 1.
AGiwal discloses further comprising: stopping the timer upon successful completion of the RA procedure; and discarding the resource further in a case of the successful completion of the RA procedure. (Fig. 3A-C, paragraphs 76-120, especially Fig. 3C, paragraphs 103-104: “[0103] Step 4: If RAR window expires at operation 3130: [0104] Increment preamble transmission counter by 1 at operation 3135.”, also see steps 3135, 3140 and 3145, and paragraphs 10, 66 and 75, disclosing that MSG a can be transmitted a maximum of msgATransMax times, where each transmission of MSGA can last a period of time roughly equal to RAR window, teaching that the total period of time for the CFRA step 2 procedure is roughly [msgAtransMAX] X [RAR-window] = T, where T depends on msgATRANSMAX and is thus configured by the information and when T expires, the 2step CFRA resources will be released as in step 3145; or if CFRA is successful, then steps 375, 380, 385, 390 will be taken resulting in “release 2 step cfra resources”, teaching this limitation) 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Agiwal’s teachings above, in conjunction with and to modify You’s teachings above to reject the limitations of this claim, at least because it would have been obvious to a PHOSITA to incorporate and utilize Agiwal’s teaching regarding the parameters and implementation of CFRA type 2 RA in You’s RA process to optimize and improve its performance.   The cited references are in the same field of endeavor with regard to management of RA parameters.  The suggestion or motivation would have been to improve the management and communication of random access RA parameters. (You, paragraphs 1-16; AGiwal, paragraphs 1-14).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
AS to claim 7, You and Agiwal teach the method as in the parent claim 1.
AGiwal discloses further comprising: stopping the RA procedure in a case that the UE resets a Medium Access Control (MAC) entity of the UE (paragraph 48: “While the contention resolution timer is running, if UE receives contention resolution MAC control element (CE) including the UE's contention resolution identity (first X bits of common control channel (CCCH) service data unit (SDU) transmitted in Msg3), contention resolution is considered successful, contention resolution timer is stopped and RA procedure is completed”); and discarding the resource further in a case that the RA procedure is stopped (paragraphs 8-14: disclosing release of configured CFRA resources) 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Agiwal’s teachings above, in conjunction with and to modify You’s teachings above to reject the limitations of this claim, at least because it would have been obvious to a PHOSITA to incorporate and utilize Agiwal’s teaching regarding the parameters and implementation of CFRA type 2 RA in You’s RA process to optimize and improve its performance.   The cited references are in the same field of endeavor with regard to management of RA parameters.  The suggestion or motivation would have been to improve the management and communication of random access RA parameters. (You, paragraphs 1-16; AGiwal, paragraphs 1-14).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
AS to claim 8, You and Agiwal teach the method as in the parent claim 1.
AGiwal discloses further comprising resetting the value of the preamble transmission counter when the RA procedure is initiated. (Fig. 3A, paragraph 89: “UE initializes the preamble transmission counter to zero”) 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Agiwal’s teachings above, in conjunction with and to modify You’s teachings above to reject the limitations of this claim, at least because it would have been obvious to a PHOSITA to incorporate and utilize Agiwal’s teaching regarding the parameters and implementation of CFRA type 2 RA in You’s RA process to optimize and improve its performance.   The cited references are in the same field of endeavor with regard to management of RA parameters.  The suggestion or motivation would have been to improve the management and communication of random access RA parameters. (You, paragraphs 1-16; AGiwal, paragraphs 1-14).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
AS to claim 9, You and Agiwal teach the method as in the parent claim 1.
AGiwal discloses further comprising incrementing the value of the preamble transmission counter when a time window expires, wherein the time window is a time period for the UE to monitor a Random Access Response (RAR) for the RA procedure with the 2-step RA type. (Fig. 3A-C, paragraphs 76-120, especially Fig. 3C, paragraphs 103-104: “[0103] Step 4: If RAR window expires at operation 3130: [0104] Increment preamble transmission counter by 1 at operation 3135.”) 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Agiwal’s teachings above, in conjunction with and to modify You’s teachings above to reject the limitations of this claim, at least because it would have been obvious to a PHOSITA to incorporate and utilize Agiwal’s teaching regarding the parameters and implementation of CFRA type 2 RA in You’s RA process to optimize and improve its performance.   The cited references are in the same field of endeavor with regard to management of RA parameters.  The suggestion or motivation would have been to improve the management and communication of random access RA parameters. (You, paragraphs 1-16; AGiwal, paragraphs 1-14).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
AS to claim 10, You and Agiwal teach the method as in the parent claim 1.
AGiwal discloses wherein the maximum number of MSGA preamble transmissions is indicated by an Information Element (IE) denoted as msgA-TransMax in the CFRA configuration for 2-step RA. (paragraphs 10, 66, 75: msgATransMax).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Agiwal’s teachings above, in conjunction with and to modify You’s teachings above to reject the limitations of this claim, at least because it would have been obvious to a PHOSITA to incorporate and utilize Agiwal’s teaching regarding the parameters and implementation of CFRA type 2 RA in You’s RA process to optimize and improve its performance.   The cited references are in the same field of endeavor with regard to management of RA parameters.  The suggestion or motivation would have been to improve the management and communication of random access RA parameters. (You, paragraphs 1-16; AGiwal, paragraphs 1-14).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
AS to claims 12-13, 16-20, see rejections for claims 2-3, 6-10, respectively.

Claim 4,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0356376 A1 to You et al., in view of U.S. Patent Publication No. 2021/0185724 A1 to AGiwal, further in view of U.S. Patent Publication No. 2021/0185733 A1 to Agiwal et al. (Agiwal II)
AS to claim 4, You and Agiwal teach the method as in the parent claim 1.
AGiwal II discloses further comprising: setting the RA type from the 2-step RA type to a 4-step RA type for the RA procedure; and discarding the resource after setting the RA type to the 4-step RA type. (paragraph 90)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Agiwal II’s teachings above, in conjunction with and to modify You and Agiwal’s teachings above to reject the limitations of this claim, at least because it would have been obvious to a PHOSITA to incorporate and utilize Agiwal II’s teaching regarding the parameters and implementation of managing type 2 and type 4 RA in You and Agiwal’s combined RA teachings to optimize and improve its performance.   The cited references are in the same field of endeavor with regard to management of RA parameters.  The suggestion or motivation would have been to improve the management and communication of random access RA parameters. (You, paragraphs 1-16; AGiwal, paragraphs 1-14; AGiwal II, paragraphs 1-47).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
AS to claim 14, see rejection for claim 4.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463